Citation Nr: 0303397	
Decision Date: 02/27/03    Archive Date: 03/05/03

DOCKET NO.  99-11 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of service connection for post-traumatic 
stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The veteran had active service from October 1964 to July 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 decision by the RO, 
which found that new and material had not been submitted to 
reopen the claim of service connection for PTSD.  By rating 
action in September 2000, the RO found that new and material 
evidence had been submitted to reopen the claim, but denied 
service connection on de novo review.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim has 
been obtained by VA.  

2.  Service connection for PTSD was finally denied by an 
unappealed rating decision by the RO in June 1996.  

3.  The additional evidence received since the June 1996 
rating decision is new and material and is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  

4.  The veteran did not engage in combat with the enemy 
during military service.  

5.  The preponderance of the competent medical evidence 
establishes that the veteran does not meet the diagnostic 
criteria for PTSD.  

6.  The veteran does not currently have PTSD as a result of 
his period of active service.  




CONCLUSIONS OF LAW

1.  The June 1996 RO decision, which denied service 
connection for PTSD, is final.  38 U.S.C.A. § 7105(c) (West 
1991 & Supp. 2002); 38 C.F.R. § 20.1103 (2002).  

2.  New and material evidence has been submitted to reopen 
the claims of service connection for PTSD.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5108, 5126 (West 1991 
& Supp. 2002); C.F.R. §§ 3.104(a), 3.156(a) (2001), 20.1105 
(2002).  

3.  PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5100, 5102, 5103, 5103A, 5106, 5107, 
5126, 7104 (West 1991 and Supp. 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.304(f) (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  The Act and implementing regulations essentially 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  

The Board finds that the passage of the VCAA and implementing 
regulations does not prevent the Board from rendering a 
decision on the claim on appeal at this time, and that all 
notification and development action needed to render a fair 
decision on this appeal has been accomplished.  

As a general rule, the change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  In this case, the veteran has been given every 
opportunity to provide evidence to support his claim, and all 
notification and development actions needed to render a fair 
decision on this issue has been accomplished.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Through past actions 
of the VA, the veteran was informed of what evidence he was 
expected to provide VA and of the type of evidence needed to 
establish entitlement.  The veteran was advised of the 
evidence that had already been obtained in the Statement of 
the Case (SOC) issued in March 1999, and in the Supplemental 
Statements of the Case (SSOC) issued in October 2000 and 
2002.  The veteran was also afforded a VA psychiatric 
examination.  All pertinent records from VA and all private 
medical records from sources identified by the veteran have 
been obtained and associated with the claims file.  The 
veteran has not alleged the presence of any additional 
evidence which would be pertinent to his claim.  

Additionally, the veteran was notified of the enactment of 
the VCAA by letter in March 2001.  He was notified of VA's 
duty to assist under the newly enacted legislation and that 
he could submit additional evidence.  

Where the appellant has been fully notified and is aware of 
the type of evidence required to substantiate his claim, and 
where there has been extensive factual development of the 
case which indicates that no additional assistance would aid 
in further developing the claim, no further development 
pursuant to the VCAA is required.  Wensch v. Principi, 15 
Vet. App. 362 (2001), (citing Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001).  Accordingly, the Board will proceed with 
adjudication of this claim.  

It should be noted that with respect to claims requiring new 
and material evidence, the VCAA states that, "[n]othing in 
this section shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new and 
material evidence is presented."  38 U.S.C.A. § 5103A(f) 
(West Supp. 2001).  

It should also be noted that the regulation pertaining to the 
definition of new and material has been amended.  66 Fed. 
Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3,156(a)).  However, this amendment is effective 
only for claims filed on or after August 29, 2001.  
Consequently, the current appeal will be decided under the 
old version of § 3.156(a) as is outlined in the decision 
below.

A decision by the RO shall be final and binding on all field 
offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification of the decision.  A final and 
binding agency decision shall not be subject to revision on 
the same factual basis except by duly constituted appellate 
authorities or except where there is clear and unmistakable 
error in the decision.  38 U.S.C.A. § 7105 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.104 20.1103 (2002).  

As noted above, service connection for a right knee and right 
ankle disability was denied by the RO in March 1996.  In 
order to reopen a claim which has been previously finally 
denied, the claimant must present new and material evidence.  
38 U.S.C.A. § 5108 (West 1991).  

Although the RO found that new and material evidence had been 
received to reopen the claim, the Board is required to 
conduct an independent new and material evidence analysis in 
claims involving final rating decisions.  See Jackson v. 
Principi, 265 F. 3rd 1366 (Fed. Cir. 2001); Barnett v. Brown, 
8 Vet. App. 1 (1995), aff'd. 83 F.3d 1380 (Fed. Cir. 1996).  
Accordingly, the issue has been restated on the first page of 
this decision to reflect the appropriate adjudicatory issue 
on appeal.

Under the applicable law, the Secretary must reopen a 
previously and finally disallowed claim when "new and 
material evidence is presented or secured with respect to a 
claim."  38 U.S.C. A. § 5108.  Section 7105(c), Title 38, 
U.S.C.A. provides that a final decision that is not appealed 
"will not thereafter be reopened or allowed, except as may 
otherwise be provided by regulations not inconsistent with 
this title."  The Federal Circuit has clarified that 
sections 7105(c) and 5108 function together to prohibit the 
reopening of claims in the absence of new and material 
evidence, where the claims in question have been denied by 
the RO and not appealed to the Board.  Jackson v. Principi, 
265 F.3d 1366, 1369 (Fed. Cir. 2001).  New and material 
evidence is defined by regulations as follows:  

New and material evidence means evidence 
not previously submitted to agency 
decision makers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it 
must be considered in order to fairly 
decide the merits of the claim.  

38 C.F.R. § 3.156(a) (2002).  

The evidence of record at the time of the final rating 
decision in June 1996 included the veteran's service medical 
records, private medical reports from 1981 to 1996, and a lay 
statement from a childhood friend.  The service medical 
records showed no complaints, findings, or diagnosis 
referable to any psychiatric problems.  On a Report of 
Medical History for separation from service in July 1969, the 
veteran specifically denied any problems with nightmares, 
trouble sleeping, depression or excessive worry, loss of 
memory, nervous trouble of any sort, or excessive drinking.  
On examination at that time, his psychiatric status was 
normal.  

The private medical records show treatment for various 
maladies on numerous occasions from 1981 to 1996.  The first 
mention of any psychiatric problems was in January 1996.  The 
records indicated that the veteran was involved in a train 
derailment in 1993, and that he had severe back problems from 
the accident.  The veteran reported that he was under a lot 
of stress at work and that he had difficulty sleeping and 
concentrating.  The physician opined that the veteran needed 
to take some time off from work, In February 1996, he 
recommended that the veteran have a psychiatric evaluation.  
A note in March 1996 indicated that the veteran was being 
followed by a psychologist, Dr. Chapman.  A progress note in 
April 1996 indicated that the veteran got very agitated when 
he received correspondence from his employer (a railroad 
company) implying that he should return to work.  The 
physician opined that stress was having a direct effect on 
the veteran's family life.  

The laystatement from J. Stewart, was to the effect that he 
had known the veteran since childhood and that the veteran 
was withdrawn, quiet, and easily angered since returning home 
from Vietnam.  

Based on the above, the RO, in June 1996, denied service 
connection for PTSD on the basis that there was no evidence 
of any psychiatric abnormalities during service or a current 
diagnosis of PTSD.  The veteran and his representative were 
notified of this decision and did not perfect an appeal 
within one year of the letter notifying him of the denial of 
his claim.  38 C.F.R. § 20.302.  

The recently submitted evidence includes a May 1999 medical 
opinion from Dr. McQueen that the veteran was a Vietnam 
veteran with a diagnosis of PTSD.  

This evidence is so significant that it must be considered in 
order to fairly decide the merits of the veteran's claim.  In 
other words, the evidence is new and material.  38 C.F.R. 
§ 3.156.  Inasmuch as the Board finds that the medical 
opinion is new and material, the claim will be reopened.  

Having determined that the veteran's claim is reopened, the 
Board must next determine if it will be prejudicial to the 
veteran if the Board addresses the merits of the claim.  As 
the RO has already considered the underlying issue, the 
veteran will not be prejudiced by the Board proceeding to 
review the issue on the merits.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  This, however, is subject to the VA having 
met its duty to notify and assist under 38 U.S.C.A. 
§ 5107(a).  

As discussed above, the veteran was notified of VA's duty to 
assist him in obtaining evidence, of what evidence was 
required to sustain his claim, whom should obtain the 
evidence, and what evidence has already been obtained.  The 
veteran was afforded a VA psychiatric evaluation in September 
1999 and was given an opportunity to testify at a personal 
hearing, which he declined.  Upon review of the evidentiary 
record, the Board finds no indication that there are any 
additional relevant medical records available that are not on 
file.  He was also informed of the enactment of VCAA by 
letter dated in March 2001.  Accordingly, it is determined 
that VA's duty to assist and notify the veteran has been 
completed and that he will not be prejudiced by the Board 
proceeding with the adjudication of this case.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).  

Factual Background

The veteran's service personnel records show that he was 
assigned to US Army Depot Long Binh USARPAC (redesignated) 
and Co D, US Depot Long Binh, Vietnam from November 1968 to 
July 1969.  His primary duty was that of a stock control and 
accounting specialist and, later, as a Sr. stock control 
specialist.  The veteran was not authorized to wear the 
Combat Infantry Badge and did not receive any awards or 
decorations denoting combat.  

On his original application for VA compensation benefits 
received in August 1969, the veteran made no mention of any 
psychiatric problems, nightmares, or trouble sleeping.  

On an application for VA compensation benefits received in 
March 1996, the veteran reported that he had problems with 
his nerves, nightmares, and depression since 1969, and that 
he was treated for "nerves" by Dr. T. A. Chapman since 
December 1995.  

Copies of private medical records from F. McQueen, M.D., 
received in April 1996, show that the veteran was treated for 
various maladies from December 1981 to April 1996.  When 
first seen in December 1981, the veteran reported that his 
sleep was regular.  He made no mention of any nightmares or 
other psychiatric problems and no pertinent abnormalities 
were noted.  The veteran was well oriented.  The first 
mention of any psychiatric problems was in January 1996.  The 
records indicated that the veteran was involved in a train 
derailment in 1993, and that he had severe back problems from 
the accident.  He reported that he was under a lot of stress 
at work and that he had difficulty sleeping and 
concentrating.  When seen the following month, Dr. McQueen 
recommended that the veteran have a psychiatric evaluation.  
A note in March 1996 indicated that the veteran was being 
followed by a psychologist, Dr. Chapman.  A progress note in 
April 1996 indicated that the veteran got very agitated when 
he received correspondence from his employer (a railroad 
company) implying that he should return to work.  The 
physician opined that the veteran was not able to return to 
work because of his back problems and that stress was having 
a direct effect on his family life.  

By letter dated in April 1996, the veteran was asked to 
provide specific information concerning the dates, places, 
and any other details he could offer concerning the stressors 
he experienced in Vietnam that he believed led to his current 
psychiatric problems.  

In a statement received in May 1996, the veteran reported 
that his stressors included rocket attacks and shelling at 
night, being in the dark, and watching as dead soldiers were 
carried away in body bags.  He indicated that his only 
employment since service was with the railroad, but that he 
was no longer employed.  

A letter from T. A. Chapman, Ph.D., dated in March 1996 and 
received in April 1998, was to the effect that the veteran 
was referred to him by a family physician in March 1996.  The 
veteran reported that he had a lot of problems dealing with 
constant shelling and rocket attacks while he was in Vietnam.  
The whole time he was there, he felt like he was going to die 
and as a result, he did not sleep and was constantly on 
alert.  He witnessed several people killed during these 
attacks and wondered if he would be next.  When he returned 
home from Vietnam, he felt that he could put it behind him, 
but that he couldn't and that things just worsened over the 
years.  He had trouble sleeping, nightmares, and startled 
response.  He awoke several times a night, and went room to 
room checking to make sure the perimeter was secure.  He had 
difficulty dealing with people and stayed to himself most of 
the time.  The diagnosis was PTSD.  

Private medical records from Dr. McQueen, received in June 
1999, show additional treatment for various maladies through 
May 1999.  In May 1999, Dr. McQueen offered that the veteran 
was a Vietnam veteran with a diagnosis of PTSD.  

VA outpatient records show that the veteran was seen for 
psychiatric treatment on numerous occasions from 1996 to 
2000.  The diagnoses included dysthymia and PTSD.  

An addendum to Dr. Chapman's March 1996 report was received 
in June 1999.  Dr. Chapman indicated that the veteran 
continued to suffer from symptoms of PTSD, including 
nightmares, flashbacks, startled response, and isolation.  

When examined by VA in September 1999, the veteran reported 
that he was exposed to frequent mortar and rocket attacks 
while he was in Vietnam.  He drank alcohol the whole time he 
was in Vietnam and that he continued to drink until about 10 
or 11 years ago.  He didn't have many PTSD symptoms when he 
was drinking, but that they had worsened since he stopped 
drinking.  He was married for 30 years and said that he was 
fairly close to his wife and three children.  He was injured 
in an industrial accident in 1993 and was unemployed since 
1996 because of his injuries.  He met with a family 
practitioner once a week to talk about his Vietnam 
experiences, but denied any psychiatric hospitalizations.  He 
said that he was able to watch shows on TV about Vietnam.  On 
mental status examination, the veteran was alert, 
cooperative, and neatly dressed.  He answered questions 
readily and volunteered information.  There were no loose 
associations or flight of ideas, and no bizarre motor 
movements or tics.  His mood was tense and, at times, 
tearful, and his affect was appropriate.  There were no 
delusions, hallucinations, ideas of reference or 
suspiciousness.  He was well oriented and his memory for 
recent and remote was good.  His insight and judgment 
appeared adequate as did his intellectual capacity.  The 
diagnosis was dysthymia.  The examiner indicated that the 
veteran had several symptoms that were consistent with PTSD, 
but that he did not have a sufficient number to warrant a 
diagnosis of PTSD.  

Additional medical records, including duplicates were 
received from Dr. McQueen in March 2001.  The records show 
continued treatment for various maladies through November 
2000, and include the diagnosis of PTSD.  

Analysis

Under the applicable criteria, service connection may be 
established for disability resulting from personal injury 
suffered or disease contracted in line of duty, or for 
aggravation of a pre-existing injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service, during a period of war.  38 U.S.C.A. § 1110 
(West 1991).  

In adjudicating a claim for service connection for PTSD, the 
Board is required to evaluate the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by the veteran's military records, and all 
pertinent medical and lay evidence.  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(f) (2002); see also Hayes v. Brown, 5 Vet. 
App. 60, 66 (1993).  

In June 1999, revised regulations concerning post traumatic 
stress disorder were published in the Federal Register which 
reflected the decision in Cohen v. Brown, 10 Vet. App. 128 
(1997).  The regulations were made effective from the date of 
the Cohen decision.  The regulations provide as follows:  

(f)	Post-traumatic stress disorder.  
Service connection for post-traumatic 
stress disorder requires medical evidence 
diagnosing the condition in accordance 
with Sec. 4.125(a) of this chapter; a 
link, established by medical evidence, 
between current symptoms and an in-
service stressor; and credible supporting 
evidence that the claimed in-service 
stressor occurred.  If the evidence 
establishes the veteran engaged in combat 
with the enemy and the claimed stressor 
is related to this combat, in the absence 
of clear and convincing evidence to the 
contrary, and provided that the clamed 
stressor is consistent with the 
circumstances, conditions, or hardships 
of the veteran's service, the veteran's 
lay testimony alone may establish the 
occurrence of the claimed in-service 
stressor.  If the evidence establishes 
that the veteran was a prisoner-of-war 
under the provisions of Sec. 3.1(y) of 
this part and the claimed stressor is 
related to that prisoner-of-war 
experience, in the absence of clear and 
convincing evidence to the contrary, and 
provided that the claimed stressor is 
consistent with the circumstances, 
conditions, or hardships of the veteran's 
service, the veteran's lay testimony 
alone may establish the occurrence of the 
claimed in-service stressor.  

38 C.F.R. § 3.304(f) (as in effect prior to March 7, 2002).  

An additional amendment to 38 C.F.R. § 3.304(f) was enacted, 
effective from March 7, 2002.  The regulatory changes were 
primarily directed at claims involving service connection for 
PTSD due to personal assault.  The changes in the regulation 
pertaining to PTSD, as pertinent to this claim, were not 
substantive in nature.  As such, the veteran would not be 
prejudiced by the Board completing appellate action at this 
time.  

After carefully considering the evidence of record in light 
of the above criteria, the Board finds that the evidence does 
not support a finding of service connection for PTSD.  

The first element required to establish service connection is 
a diagnosis of PTSD.  In this regard, the Board notes that 
there are two opinions of record, one by a private 
psychologist and the other by a family physician, to the 
effect that the veteran suffers from PTSD as a result of his 
experiences in Vietnam.  However, neither the psychologist 
nor the family physician had the veteran's claims file to 
review, and their diagnosis was based entirely on the 
veteran's self-described history of events in service.  The 
family physician is not shown to have any specialized 
training in the area of mental health.  The fact that he 
referred the veteran for a psychiatric evaluation for 
depression suggests that he is not qualified to render a 
diagnosis as to the nature or etiology of the veteran's 
psychiatric problems.  

On the other hand, the veteran was afforded a VA psychiatric 
examination in September 1999 for the specific purpose of 
determining the nature of his present psychiatric complaints.  
After a comprehensive examination and review of all of the 
evidence in the claims file, including the reports from the 
private psychologist and family physician, the VA 
psychiatrist concluded that the veteran did not meet the 
criteria for a diagnosis of PTSD.  The Board finds that the 
conclusion of the VA psychiatrist is more persuasive than 
those of the private doctors, as it was based on a more 
comprehensive examination of both the veteran and the entire 
claims file.  

Assuming, for the sake of argument, that the question of a 
valid diagnosis of PTSD is in relative equipoise.  The Board 
finds numerous inconsistencies in the veteran's claimed 
stressors and current symptomatology that raise serious 
questions as to his credibility.  

In this regard, it is noted that veteran contends that he 
suffers from PTSD primarily as a result of rocket attacks and 
seeing body bags while he was in Vietnam.  He told a private 
psychologist in 1996 that he saw several soldiers die in 
rocket attacks, that he didn't sleep very much while he was 
in Vietnam because of fear and anxiety, and that he was 
haunted by nightmares and flashbacks since leaving Vietnam.  
He also reported that he did not get along well with his wife 
and children.  (See June 1999 addendum to March 1996 
psychological report).  However, on VA psychiatric 
examination in September 1999, the veteran reported that he 
was "fairly close to his family."  He also indicated that 
he drank alcohol in Vietnam and up to the early 1990's as a 
means of self-medication.  In contrast, on his Report of 
Medical History for separation from service in 1969, the 
veteran specifically denied that he drank to excess during 
service.  He also denied any trouble sleeping, nightmares, 
depression or excessive worry, or nervous trouble of any 
sort.  

The veteran was asked on several occasions to provide 
detailed information about his claimed stressors so that VA 
could attempt to verify the incidents.  However, the veteran 
did not provide any useful information such as the dates of 
any rocket attacks or the names of any individuals who may 
have been injured or killed in the attacks.  In fact, the 
veteran never reported to the VA that he saw anyone injured 
of killed or that he witnessed anything more than rocket 
attacks and saw body bags being carried off.  While the 
veteran described some of the claimed stressors as having 
occurred in the presence of others, he has not provided the 
name of a single person who could verify any of the claimed 
incidents.  The veteran's apparent contradictions and his 
failure to provide any detailed information concerning the 
claimed stressors in service raise serious questions as to 
his credibility.  Furthermore, there was no evidence of any 
psychiatric problems in service or until nearly 27 years 
after his discharge from military service.  

The existence of a valid service stressor is a factual 
question for VA adjudicators, based on an assessment of the 
credibility and probative weight of all the evidence.  The 
Board is not bound to accept the veteran's uncorroborated 
accounts of alleged stressors during service, nor is the 
Board required to accept the unsubstantiated medical opinions 
that alleged PTSD had its origins in service.  This is 
particularly true where there has been a considerable passage 
of time between punitive stressful events recounted by a 
veteran and the onset of alleged PTSD.  Wood v. Derwinski, 
1 Vet. App. 190, 192 (1991), reconsidered, 1 Vet. App. 406 
(1991).  

Although the veteran asserts that he has PTSD that is 
attributable to service, he, as a lay person, is not 
competent to offer an opinion as to such questions of medical 
diagnosis or causation as presented in this case.  See 
Espiritu v. Brown, 2 Vet. App. 492 (1992).  

There is no evidence of record that verifies that the veteran 
was exposed to situations involving combat with the enemy nor 
was he awarded any medals for valor.  Since the veteran did 
not engage in combat with the enemy, his bare allegations of 
service stressors are insufficient; the stressors must be 
corroborated by official service records or other credible 
supporting evidence.  Zarycki v. Brown, 6 Vet. App. 91 
(1993); Doran v. Brown, 6 Vet. App. 283 (1994).  The 
veteran's official service records do not verify the alleged 
stressors, and he is unable to provide detailed information 
which could be used to attempt verification of alleged 
stressors.  Without such information, there is nothing the VA 
can do to assist with verification of stressors.  The duty to 
assist is not a one-way street.  Wood v. Derwinski, 1 Vet. 
App. 190 (1990).  


ORDER

Inasmuch as new and material evidence has been submitted, the 
claim of service connection for PTSD is reopened.  To this 
extent the appeal is allowed.  

Service connection for PTSD is denied.  




		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

